                                                                                                      FILED
                                                                                             2019 Mar-20 AM 09:19
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

DANNY JOSEPH SMITH,                              )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )    Case No.: 4:17-cv-01386-SGC
                                                 )
SOCIAL SECURITY                                  )
ADMINISTRATION, Commissioner,                    )
                                                 )
       Defendant.                                )

                              MEMORANDUM OPINION1

       The plaintiff, Danny Joseph Smith, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”)

denying his application for Disability Insurance Benefits (“DIB”). Smith timely

pursued and exhausted his administrative remedies, and the Commissioner’s

decision is ripe for review pursuant to 42 U.S.C. § 405(g).                   For the reasons

discussed below, the Commissioner’s decision is due to be affirmed.

I. Procedural History

       Smith completed the tenth grade, later obtained his GED, and has previously

worked as a painter, commercial cleaner, street sweeper, and auction helper. (Tr.

at 23, 43, 292). In his application for DIB, Smith claimed he became disabled on


1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 15).
                                                1
January 31, 2013, due to chronic obstructive pulmonary disease (“COPD”),

chronic atrial fibrillation, and high blood pressure. (Id. at 195). After his claims

were denied, Smith requested a hearing before an administrative law judge

(“ALJ”). (Id. at 215, 222). Following a hearing, the ALJ denied Smith’s claims.

(Id. at 17-25). Smith was 55 years old when the ALJ issued his decision. (Id. at

25, 195). After the Appeals Council denied review of the ALJ’s decision (id. at 9-

11), that decision became the final decision of the Commissioner, see Frye v.

Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge v. Apfel,

150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter, Smith commenced this action.

(Doc. 1).2

II. Statutory and Regulatory Framework

      To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20

C.F.R. § 404.1505(a). Furthermore, a claimant must show that he was disabled

between his alleged initial onset date and his date last insured. Mason v. Comm’r

of Soc. Sec., 430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart,

2
 The Appeals Council granted Smith an extension of time to appeal from the Commissioner’s
decision. (Tr. at 1). Accordingly, Smith timely commenced this action on August 16, 2017.
                                           2
405 F.3d 1209, 1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090

(5th Cir. 1979)).     The Social Security Administration employs a five-step

sequential analysis to determine an individual’s eligibility for disability benefits.

20 C.F.R. § 404.1520(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). “Under the first step, the

claimant has the burden to show that she is not currently engaged in substantial

gainful activity.” Reynolds-Buckley v. Comm’r of Soc. Sec., 457 F. App’x 862,

863 (11th Cir. 2012). If the claimant is engaged in substantial gainful activity, the

Commissioner will determine the claimant is not disabled.              20 C.F.R. §

404.1520(a)(4)(i) and (b). At the first step, the ALJ determined Smith last met the

insured status requirements of the Social Security Act on September 30, 2013, and

has not engaged in substantial gainful activity since his alleged onset date of

January 31, 2013. (Tr. at 19).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

404.1520(a)(4)(ii). An impairment “must result from anatomical, physiological, or

psychological abnormalities which can be shown by medically acceptable clinical


                                          3
and laboratory diagnostic techniques.” Id. at § 404.1508. Furthermore, it “must be

established by medical evidence consisting of signs, symptoms, and laboratory

findings, not only by [the claimant’s] statement of symptoms.” Id.; see also 42

U.S.C. § 423(d)(3).           An impairment is severe if it “significantly limits [the

claimant’s] physical or mental ability to do basic work activities . . . .” 20 C.F.R. §

404.1520(c).3 “[A]n impairment can be considered as not severe only if it is a

slight abnormality which has such a minimal effect on the individual that it would

not be expected to interfere with the individual’s ability to work, irrespective of

age, education, or work experience.” Brady v. Heckler, 724 F.2d 914, 920 (11th

Cir. 1984); see also 20 C.F.R. § 404.1521(a). A claimant may be found disabled

based on a combination of impairments, even though none of his individual

impairments alone is disabling. 20 C.F.R. § 404.1523. The claimant bears the

burden of providing medical evidence demonstrating an impairment and its

severity. Id. at § 404.1512(a) and (c). If the claimant does not have a severe




3
    Basic work activities include:

          (1) [p]hysical functions such as walking, standing, sitting, lifting, pushing,
          pulling, reaching, carrying, or handling; (2) [c]apacities for seeking, hearing, and
          speaking; (3) [u]nderstanding, carrying out, and remembering simple instructions;
          (4) [u]se of judgment; (5) [r]esponding appropriately to supervision, co-workers
          and usual work situations; and (6) [d]ealing with changes in a routine work
          setting.

20 C.F.R. § 404.1521(b).
                                                   4
impairment or combination of impairments, the Commissioner will determine the

claimant is not disabled. Id. at § 404.1520(a)(4)(ii) and (c).

      At the second step, the ALJ determined Smith has the following severe

impairments: right eye blindness, obesity, COPD, and thyroiditis. (Tr. at 19).

      If the claimant has a severe impairment or combination of impairments, the

Commissioner must then determine whether the impairment meets or equals one of

the “Listings” found in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §

404.1520(a)(4)(iii); see also id. at § 404.1525-26. The claimant bears the burden

of proving his impairment meets or equals one of the Listings. Reynolds-Buckley,

457 Fed. App’x at 863. If the claimant’s impairment meets or equals one of the

Listings, the Commissioner will determine the claimant is disabled. 20 C.F.R §

404.1520(a)(4)(iii) and (d). At the third step, the ALJ determined Smith does not

have an impairment or combination of impairments that meet or medically equal

the severity of one of the Listings. (Tr. at 19-20).

      If the claimant’s impairment does not meet or equal one of the Listings, the

Commissioner must determine the claimant’s residual functional capacity (“RFC”)

before proceeding to the fourth step. 20 C.F.R. § 404.1520(e); see also id. at §

404.1545. A claimant’s RFC is the most he can do despite his impairment. See id.

at § 404.1545(a)(1).    At the fourth step, the Commissioner will compare her

assessment of the claimant’s RFC with the physical and mental demands of the


                                           5
claimant’s past relevant work. Id. at §§ 404.1520(a)(4)(iv) and (e), 404.1560(b).

“Past relevant work is work that [the claimant] [has] done within the past 15 years,

that was substantial gainful activity, and that lasted long enough for [the claimant]

to learn to do it.” Id. § 404.1560(b)(1). The claimant bears the burden of proving

his impairment prevents him from performing his past relevant work. Reynolds-

Buckley, 457 F. App’x at 863. If the claimant is capable of performing his past

relevant work, the Commissioner will determine the claimant is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(iv), 404.1560(b)(3).

      Before proceeding to the fourth step, the ALJ determined Smith has the RFC

to perform light work with the following limitations: he can only ambulate short

distances up to 100 yards per instance on flat, hard surfaces but can frequently use

bilateral foot controls; he can occasionally climb ramps and stairs but never climb

ladders or scaffolds; he can frequently stoop but only occasionally crouch, kneel,

and crawl; he must avoid exposure to hazards such as heights and machinery but is

able to avoid ordinary workplace hazards such as boxes on the floor, doors left

ajar, and approaching people or vehicles; he must avoid all exposure to unprotected

heights; he cannot operate a commercial motor vehicle; he must avoid exposure to

concentrated dust, fumes, gases, and other pulmonary irritants; he is limited to

routine and repetitive tasks and simple work-related decisions; and in addition to

normal workday breaks, he will be off task 5% of an eight-hour workday, non-


                                         6
consecutively. (Tr. at 20-23). At the fourth step, the ALJ determined Smith is not

capable of performing any of his past relevant work. (Id. at 23).

      If the claimant is unable to perform his past relevant work, the

Commissioner must finally determine whether the claimant is capable of

performing other work that exists in substantial numbers in the national economy

in light of the claimant’s RFC, age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(v) and (g)(1), 404.1560(c)(1).      If the claimant is capable of

performing other work, the Commissioner will determine the claimant is not

disabled. Id. at § 404.1520(a)(4)(v) and (g)(1). If the claimant is not capable of

performing other work, the Commissioner will determine the claimant is disabled.

Id.

      At the fifth step, considering Smith’s age, education, work experience, and

RFC, the ALJ determined there are jobs that exist in significant numbers in the

national economy that Smith can perform, such as those of a bakery worker,

machine tender, and sorter. (Tr. at 23-24). Therefore, the ALJ concluded Smith is

not disabled. (Id. at 24-25).

III. Standard of Review

      Review of the Commissioner’s decision is limited to a determination

whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,


                                         7
363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007);

Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court

must “scrutinize the record as a whole to determine whether the decision reached is

reasonable and supported by substantial evidence.” Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983) (internal citations omitted).          Substantial

evidence is “such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. It is “more than a scintilla, but less than a

preponderance.” Id. A district court must uphold factual findings supported by

substantial evidence, even if the preponderance of the evidence is against those

findings. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo.

Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s]

failure to apply the correct law or to provide the reviewing court with sufficient

reasoning for determining that the proper legal analysis has been conducted

mandates reversal.” Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir.

1991).


                                         8
IV. Discussion

       On appeal, Smith argues (1) the ALJ failed to establish the onset date of his

disability, (2) he has an impairment that meets Listing 3.02A, (3) the ALJ failed to

make a determination regarding his credibility, (4) the ALJ erroneously relied on

his inability to quit smoking as evidence of non-compliance with treatment

recommendations, (5) the finding he has the RFC to perform light work is not

supported by substantial evidence, and (6) the ALJ failed to apply Grid Rule

201.14.

       A. Onset Date of Disability

       Dr. Anand Iyer provided a medical source opinion after performing a

consultative examination of Smith. (Tr. at 448-57). The ALJ found the medical

source opinion revealed Smith is unable to perform even sedentary work. (Id. at

22). However, the ALJ determined the opinion could not be used to establish

disability because the examination on which it was based was performed in

January 2016, more than two years after Smith’s date last insured, September 30,

2013. (Id.).

       The ALJ also found the results of spirometry testing show Smith has an

impairment that meets Listing 3.02A. (Id. at 22-23, 442-47).4 However, the ALJ

similarly determined the testing could not be used to establish disability because it

4
 A spirometry test measures how well air is moved into and out of the lungs. 20 C.F.R. Part
404, Subpart P, App. 1, § 3.00E.
                                            9
was performed in January 2016, more than two years after Smith’s date last

insured, September 30, 2013. (Id. at 23). The ALJ further determined medical

records pre-dating Smith’s date last insured do not document objective medical

findings that show Smith’s COPD was severe enough to meeting a listing. (Id.).

      Smith argues Social Security Ruling (“SSR”) 83-20 required the ALJ to

obtain the opinion of a medical expert to determine the onset date of the

impairments that rendered him unable to perform even sedentary work and the

impairment that meets Listing 3.02A. (Doc. 19 at 23-25).

      SSR 83-20 requires an ALJ to establish the onset date of disability after

determining an individual is disabled, noting that in many cases, the onset date is

critical because it may be determinative of whether the individual is entitled to

benefits. SSR 83-20.5 The ruling acknowledges that in some cases an ALJ must

infer the onset date from the medical and other evidence describing the history and

symptomatology of the disease process. Id. The ruling instructs that an ALJ must

have a legitimate medical basis to establish the onset date and that an ALJ “should

call on the services of a medical advisor when onset date must be inferred.” Id.

      In an emergency message dated October 17, 2016, the Commissioner

clarified SSR 83-20 does not require an ALJ to obtain a medical expert’s opinion


5
 On October 2, 2018, SSR 83-20 was rescinded and replaced by SSR 18-1p and SSR 18-2p. See
https://www.ssa.gov/OP_Home/rulings/di/01/SSR83-20-di-01.html, last accessed March 16,
2019.
                                           10
regarding onset date when that date must be inferred. See Santiago v. Berryhill,

2018 WL 3208076, at *5 (N.D. Ala. June 29, 2018).6 “Instead, the decision to call

on the services of a medical expert when onset must be inferred is always at the

ALJ’s discretion.”          Id.    Moreover, where medical records pre-dating an

individual’s date last insured do not establish a disabling level of impairment, no

inference is required, and an ALJ does not err by declining to consult a medical

advisor. See O’Neal v. Comm’r of Soc. Sec., 723 F. App’x 962, 962-63 (11th Cir.

2018); Santiago, 2018 WL 3208076, at *5.

       Medical records pre-dating September 30, 2013, Smith’s date last insured,

do not establish Smith suffered from an impairment of disabling severity. On

February 8, 2013, Smith presented to Dr. James A. McCain at Roberta O. Watts

Medical Center with cold symptoms, including cough, fatigue, nasal congestion,

and wheezing that began four weeks prior. (Tr. 409).7 Smith reported he smoked

cigarettes every day. (Id.). Dr. McCain diagnosed Smith with acute bronchitis,

chronic tobacco use disorder, chronic mixed hyperlipidemia, and chronic elevated


6
  The undersigned cites a district court case that quotes the emergency message because the web
link to the message is no longer active.
7
  Smith reported to Dr. McCain he had been released from incarceration earlier in the week. (Tr.
at 409). During the hearing, Smith confirmed he was released from Staton Correctional Facility
on February 4, 2013, after being incarcerated for two years and five months. (Id. at 44-45, 50).
He testified he has “had a breathing problem for a long time,” that medical care at his place of
incarceration was inadequate, and that he had difficulty getting Dr. McCain to refer him to a lung
specialist, after reporting his breathing problems, or to a thyroid specialist. (Id. at 51-52, 55-56,
62). Dr. McCain’s records do not document that Smith reported lung or thyroid problems. (Id.
at 409-23).
                                                 11
blood pressure without hypertension.              (Id. at 411).       Dr. McCain prescribed

medication to treat Smith’s bronchitis and educated him on smoking cessation.

(Id. at 411-12).8         Smith’s thyroid and cardiovascular examinations were

unremarkable. (Id. at 411).

       On March 8, 2013, Smith presented to Dr. McCain with left knee pain. (Id.

at 413).     During this examination, Dr. McCain noted Smith was chronically

overweight.      Smith’s lungs were clear, and his thyroid and cardiovascular

examinations were unremarkable. (Id. at 415). Dr. McCain prescribed medication

for Smith’s knee pain and placed him on a diet to address his hyperlipidemia.

(Id.). Because Smith reported he continued to smoke, Dr. McCain again educated

him on smoking cessation. (Id. at 413, 415).

       On April 19, 2013, Smith again presented to Dr. McCain with left knee pain.

(Id. at 417). Smith reported the pain improved with prescription medication. (Id.).

Smith’s lungs were clear, and his thyroid and cardiovascular examinations were

unremarkable. (Id. at 418). Because Smith reported he continued to smoke, Dr.

McCain again educated him on smoking cessation. (Id. at 417-19).

       On June 12, 2013, Smith presented to Dr. McCain with complaints of

epigastric pain and heartburn. (Id. at 420). Dr. McCain’s examination of Smith

was negative for chronic cough, dyspnea, and chest pain, and Smith’s thyroid

8
 During this visit, Smith reported he had received a prosthetic eye implant in the late 1970s after
being shot in the head. (Tr. at 409).
                                                12
examination was unremarkable.      (Id. at 421-22).    Because Smith reported he

continued to smoke, Dr. McCain again educated him on smoking cessation. (Id. at

421, 423).

      The administrative record shows Smith did not receive further treatment

until March 2015, almost eighteen months after his date last insured, when he was

hospitalized with complaints of shortness of breath and heart palpitations. (Id. at

390). He reported the symptoms began about one month prior and that he “really

felt poorly most recently beginning about a month ago.” (Id. at 390, 397). The

record of Smith’s follow-up visit with Dr. McCain in March 2015 notes Smith had

diagnoses of atrial fibrillation, shortness of breath, thyroid problems, and COPD

and was treating these conditions with a variety of prescription medications, as

well as oxygen. (Id. at 424).

      In sum, Smith saw his treating physician four times between his alleged

onset date of disability and his date last insured. Nowhere is a chronic respiratory

disorder, heart or thyroid problem, or other condition of disabling severity

documented in the records of these visits.      Because medical records did not

establish Smith suffered from a disabling level of impairment prior to his date last

insured, the ALJ was not required to obtain a medical expert’s opinion regarding

onset date. See O’Neal, 723 F. App’x at 962-63 (holding ALJ was permitted to

conclude claimant’s onset date was on or after date last insured without consulting


                                        13
medical expert where records of doctors’ visits near in time to date last insured did

not document a disabling impairment); Santiago, 2018 WL 3208076, at *5

(holding ALJ did not err by failing to consult medical advisor regarding disability

onset date where medical records pre-dating claimant’s date last insured did not

establish claimant suffered from disabling impairments).

       B. Listing 3.02A

       Smith argues the results of spirometry testing establish he has an impairment

that meets Listing 3.02A. (Doc. 19 at 31). Listing 3.02A provides for disability

where a claimant has a chronic respiratory disorder and a certain “FEV” based on

his age, gender, and height without shoes. 20 C.F.R. Part 404, Subpart P, App. 1, §

3.02A.9    Although the spirometry testing results may establish Smith has an

impairment that meets Listing 3.02A, the testing was not performed until more

than two years after Smith’s date last insured. (Tr. at 442-47). Therefore, as the

ALJ correctly noted, the results cannot be used to establish disability. See Moore

v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (claimant must show he was

disabled between alleged initial onset date and date last insured); Mason v.

Comm’r of Soc. Sec., 430 F. App’x 830, 831 (11th Cir. 2011) (if claimant becomes

disabled after date last insured, claim must be denied despite disability); Law v.

Colvin, 681 F. App’x 828, 833-34 (11th Cir. 2017) (holding doctor’s treatment of

9
 “FEV” is the volume of air exhaled in the first second of a forced expiratory maneuver during a
spirometry test. 20 C.F.R. Part 404, Subpart P, App. 1, § 3.00E.
                                              14
claimant eighteen months after date last insured did not establish whether claimant

was disabled during relevant period).

      C. Credibility Determination

      The ALJ determined Smith’s medically determinable impairments could

reasonably be expected to cause his alleged symptoms but that Smith’s “statements

concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record . . .

.” (Tr. at 21). Smith argues the ALJ erroneously applied SSR 16-3p in making

this determination, when he should have made a credibility determination under

SSR 96-7p. (Doc. 19 at 25-27).

      When a claimant attempts to establish disability through his own testimony

of pain or other subjective symptoms, an ALJ must first consider whether the

claimant has an underlying medical impairment that could reasonably be expected

to produce the claimant’s symptoms. See Taylor v. Acting Comm’r of Soc. Sec.

Admin., 2019 WL 581548, at *2 (11th Cir. 2019) (quoting Dyer, 395 F.3d at 1210);

20 C.F.R. § 404.1529; SSR 16-3p. Second, the ALJ must evaluate the intensity,

persistence, and limiting effects of the claimant’s symptoms to determine the

extent to which those symptoms limit the claimant’s ability to do basic work

activities. See Taylor, 2019 WL 581548, at *2 (quoting Dyer, 395 F.3d at 1210);

20 C.F.R. § 404.1529; SSR 16-3p.


                                        15
      Under SSR 96-7p, to the extent the claimant’s statements about the intensity,

persistence, and limiting effects of his symptoms were not substantiated by

objective medical evidence, the ALJ was required to determine the claimant’s

“credibility.” SSR 96-7p. The SSA decided to eliminate the term “credibility”

from the sub-regulatory policy to make clear that a “subjective symptom

evaluation is not an examination of an individual’s character.”        SSR 16-3p.

Accordingly, SSR 16-3p rescinded and replaced SSR 96-7p, effective March 28,

2016. SSR 96-7p; SSR 16-3p.

      While Smith summarily claims SSR 16-3p is effective for disability claims

filed on or after March 28, 2016, it is clear the ruling is effective for disability

determinations made on or after that date. See Contreras-Zambrano v. Soc. Sec.

Admin., Comm’r, 724 F. App’x 700, 704 (11th Cir. 2018) (noting the version of

SSR16-3p republished in October 2017 clarified SSA’s adjudicators would apply

SSR 16-3p to all determinations made on or after March 28, 2016, and that SSA

expected federal courts to use version of rule in effect at time SSA issued decision

under review). The ALJ issued his decision determining Smith was not disabled

on June 24, 2016.     (Tr. at 25).   Therefore, SSR 16-3p applied to the ALJ’s

decision.

      Under SSR 16-3p, an ALJ evaluates the intensity, persistence, and limiting

effects of a claimant’s symptoms based on all of the evidence in the administrative


                                        16
record. SSR 16-3p. With respect to a claimant’s statements about the intensity,

persistence, and limiting effects of his symptoms, an ALJ evaluates whether the

statements are “consistent with objective medical evidence and the other

evidence.”   Id.   An ALJ may not assess a claimant’s “overall character or

truthfulness” in evaluating the claimant’s symptoms. Id.; see also Hargress v. Soc.

Sec. Admin., Comm’r, 883 F.3d 1302, 1307-08 (11th Cir. 2018) (discussing

rescission of SSR 96-7p by SSR 16-3p). An ALJ is permitted to discredit a

claimant’s subjective testimony of pain or other symptoms if he “clearly

‘articulate[s] explicit and adequate reasons’” for doing so. Dyer, 395 F.3d at 1210

(Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995)).

      Here, the ALJ articulated a number of reasons for discrediting Smith’s

statements regarding the intensity, persistence, and limiting effects of his

symptoms. The ALJ noted Smith’s alleged disability onset date is not corroborated

by contemporaneous medical records and appears to coincide with the date he was

released from jail. (Tr. at 23). Relatedly, the ALJ noted medical records pre-

dating Smith’s date last insured do not document objective medical findings that

would show Smith is incapable of performing light work with certain restrictions.

(Id.). As discussed above, medical records pre-dating Smith’s date last insured do

not show an impairment of disabling severity. The ALJ further noted that given

Smith’s allegations of disabling symptoms, it would be reasonable to expect an


                                        17
indication of restrictions placed on Smith in the medical records but that no such

indication can be found. (Id.). Review of the chronologically relevant medical

records confirms the accuracy of this finding.

      In sum, the ALJ clearly articulated his reasons for discrediting Smith’s

testimony of his symptoms, and that determination is supported by substantial

evidence.

      D. Inability to Quit Smoking

      Smith argues the ALJ improperly based the denial of benefits on his finding

Smith has not complied with recommendations to stop smoking. (Tr. at 27-29).

To support this argument, Smith cites Grier v. Colvin, 117 F. Supp. 3d 1335 (N.D.

Ala. 2015). In that case, this district court acknowledged an ALJ may deny

benefits based on a claimant’s failure to comply with recommended medical

treatment without good reason. Id. at 1346 (citing Lucas v. Sullivan, 918 F.2d

1567, 1571 (11th Cir. 1990)). However, the court held a claimant’s failure to carry

out an instruction to stop smoking does not necessarily constitute evidence of non-

compliance because the addictive nature of nicotine impacts a smoker’s ability to

achieve smoking cessation. Id. at 1346-48 (citing Seals v. Barnhart, 308 F. Supp.

2d 1241 (N.D. Ala. 2004); Shramek v. Apfel, 226 F.3d 809 (7th Cir. 2000)); but see

Pendley v. Colvin, 2017 WL 476556, at *6 (N.D. Ala. Feb. 6, 2017) (holding that

while claimant’s non-compliance with recommendation to stop smoking is not


                                         18
sufficient to discredit testimony regarding symptoms given addictive nature of

smoking, it is relevant to weight afforded that testimony and an appropriate and

reasonable consideration for the ALJ); Stultz v. Comm’r of Soc. Sec., 628 F. App’x

665, 669 (11th Cir. 2015) (holding ALJ adequately explained determination

claimant’s subjective testimony was not fully credible, where inter alia, ALJ

determined claimant continued to smoke despite repeated warnings and substantial

evidence supported that determination).

      Although Smith argues the ALJ based the denial of benefits on his finding

Smith has not complied with recommendations to stop smoking, the record makes

clear this finding was one of multiple reasons why the ALJ determined Smith’s

testimony regarding his symptoms was not entirely consistent with the evidence.

(See Tr. at 21-23). As discussed above, the ALJ’s determination is supported by

substantial evidence independent of the finding Smith has not complied with

recommendations to stop smoking. Therefore, even if the ALJ improperly found

Smith has been non-compliant with recommendations to stop smoking, it

constitutes harmless error. See Caldwell v. Barnhart, 261 F. App’x 188, 190 (11th

Cir. 2008) (“When [] an incorrect application of the regulations results in harmless

error because the correct application would not contradict the ALJ’s ultimate

findings, the ALJ’s decision will stand.”); Wilson v. Comm’r of Soc. Sec., 500 F.

App’x 857, 859-60 (11th Cir. 2012) (holding any error in relying on mistake of


                                          19
fact in determining claimant’s credibility was harmless because that determination

was supported by sufficient evidence independent of mistake of fact).

      E. RFC to Perform Light Work

      Smith argues the ALJ’s finding he has the RFC to perform light work is not

supported by substantial evidence and violates SSR 96-8p. (Doc. 19 at 31-34). An

ALJ determines a claimant’s RFC based on all relevant medical and other evidence

in the record. Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 764 (11th Cir.

2014); 20 C.F.R. §§ 404.1520(e), 404.1545. SSR 96-8p provides that:

      [t]he RFC assessment must include a narrative discussion describing
      how the evidence supports each conclusion, citing specific medical
      facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
      activities, observations). In assessing RFC, the adjudicator must
      discuss the individual’s ability to perform sustained work activities in
      an ordinary work setting on a regular and continuing basis (i.e., 8
      hours a day, for 5 days a week, or an equivalent work schedule), and
      describe the maximum amount of each work-related activity the
      individual can perform based on the evidence available in the case
      record. The adjudicator must also explain how any material
      inconsistencies or ambiguities in the evidence in the case record were
      considered and resolved.

      ...

      The RFC assessment must include a discussion of why reported
      symptom-related functional limitations and restrictions can or cannot
      reasonably be accepted as consistent with the medical and other
      evidence.

      ...

      The RFC assessment must always consider and address medical
      source opinions. If the RFC assessment conflicts with an opinion

                                        20
      from a medical source, the adjudicator must explain why the opinion
      was not adopted.

SSR 96-8p.

      Here, the ALJ stated he carefully considered the entire record in determining

Smith has the RFC to perform light work with certain limitations. (Tr. at 20). In

support of the determination, the ALJ cited medical records for the relevant period,

discussed above, together with Smith’s testimony that in 2013 he worked in his

garden, cut the grass with a riding lawnmower, performed odd jobs such as

painting two or three days at a time, and helped around the house. (Id. at 20-23,

57-59).   The medical records and testimony constitute substantial evidence

supporting the ALJ’s determination Smith has the RFC to perform light work with

certain limitations. Moreover, the ALJ complied with SSR 96-8p in making the

determination because his decision included the narrative discussion and

assessment called for by the ruling. See Carson v. Comm’r of Soc. Sec., 440 F.

App’x 863, 864 (11th Cir. 2011) (“Following [SSR 96-8p’s] rubric, the ALJ fully

discussed and evaluated the medical evidence, [the claimant’s] testimony, and the

effect each impairment has on [the claimant’s] daily activities.”).

      F. Grid Rule 201.14

      Smith argues the ALJ should have applied Grid Rule 201.14. (Doc. 19 at

29-30). The “Grids,” also known as the Medical-Vocational Guidelines, are found

at 20 C.F.R. Part 404, Subpart P, App. 2. An ALJ may use them to determine at

                                         21
the fifth step whether other work exists in substantial numbers in the national

economy that a claimant is capable of performing. Phillips v. Barnhart, 357 F.3d

1232, 1239 (11th Cir. 2004).

      The [G]rids provide for adjudicators to consider factors such as age,
      confinement to sedentary or light work, inability to speak English,
      educational deficiencies, and lack of job experience. Each of these
      factors can independently limit the number of jobs realistically
      available to an individual. Combinations of these factors yield a
      statutorily-required finding of “Disabled” or “Not Disabled.”

Id. at 1240. Grid Rule 201.14 directs a finding of disability where a claimant is

closely approaching advanced age (i.e., 50-54 years old), has at least a high school

education and skilled or semi-skilled work experience that is not transferrable, and

is limited to sedentary work. 20 C.F.R. Part 404, Subpart P, App. 2, § 201.14.

      Here, the ALJ determined Smith has the RFC to perform light work with

certain limitations. (Tr. at 20-23). As discussed, this determination is supported

by substantial evidence. Therefore, Grid Rule 201.14 does not apply to Smith.




                                        22
V.    Conclusion

      Having reviewed the administrative record and considered all of the

arguments presented by the parties, the undersigned find the Commissioner’s

decision is supported by substantial evidence and in accordance with applicable

law. Therefore, that decision is due to be AFFIRMED. A separate order will be

entered.

      DONE this 20th day of March, 2019.



                                           ______________________________
                                           STACI G. CORNELIUS
                                           U.S. MAGISTRATE JUDGE




                                      23
